The Supreme Court providently exercised its discretion in granting that branch of the plaintiffs’ motion which was pursuant to CPLR 3025 (b) for leave to amend the complaint to add Gregory DeFazio and Laurence DeFazio, M.D., EC., as defendants. Although the statute of limitations on the plaintiffs’ proposed claims against these parties expired before the plaintiffs sought leave to amend their complaint, the plaintiffs successfully demonstrated a basis for application of the relation-back doctrine (see CPLR 203 [b]; Buran v Coupal, 87 NY2d 173 [1995]; Rivera v Fishkin, 48 AD3d 663, 664 [2008]; Monir v Khandakar, 30 AD3d 487, 489-490 [2006]; Yaniv v Taub, 256 AD2d 273, 275 [1998]; Connell v Hayden, 83 AD2d 30, 46-48 [1981]). Rivera, J.E, Eng, Hall and Sgroi, JJ., concur.